Title: André Thoüin to Thomas Jefferson, 15 March 1813
From: Thoüin, André
To: Jefferson, Thomas


          
            Monsieur et Vénérable Collegue, a Paris le 15 Mars 1813.
            J’ai remis le 11 fevrier dernier, a M. Warden, Consul des Etâts unis a Paris, mon tribut annuel, que cet homme estimable S’est chargé avec empressement de vous faire passer par une voie Sure et prompte. Il est composé cette année de 270 Especes de graines d’arbres et
				de Plantes de toutes les divisions economiques et de fleurs d’ornemens pour les parterres & le Jardins de plaisance. Je Souhaitte que cet assortiment vous parvienne bientôt et qu’il vous Soit
				agréable et utile.
            Si ce n’etait pas abuser de vos bontés, Je vous prirais, Monsieur, de vous interesser auprès de vos voyageurs pour me faire obtenir des Semences des végétaux indigênes entre les monts Aleghani et la mer du Sud. Ce Serait un grand bienfait dont je vous Serais infiniment reconnoissant.
            Il vient de paraitre la Traduction d’un ouvrage Allement d’un grand interêt pour les grands proprietaires de biens ruraux. Ce Sont les Principes raisonnés d’agriculture de A. Thaer, Par E.V.B. Crud. Cet ouvrage est remarquable en ce que toutes Ses propositions Sont Soumises a l’analise et au calcul le plus
				exacte. fort différént des ouvrages qui L’ont précédé dans la plupart des quels
				on ne rencontre que des axiomes vagues et Supperficies. Ce livre merite d’etre connu et repandu en Amerique. Je vous le Signale a cet Effet.
            Je vous renouvel toujours avec empressement Monsieur et Venerable Collegue L’Expression de mon hommage tres respectueuxThoüin
          
          
            nous désirerions bien voir dans nos annales quelques observations de vous, Monsieur?
          
         
          Editors’ Translation
          
            
              Sir and Venerable Colleague, Paris 15 March 1813.
              On 11 February I delivered my annual tribute to Mr. Warden, United States consul at Paris, and this estimable man willingly took charge of delivering it safely and promptly to you. This year it consists of 270 varieties of tree seeds, plants of every economic type, and ornamental
			 flowers for parterres and pleasure gardens. I hope that this assortment reaches you soon and proves useful and pleasing to you.
              Were it not an abuse of your good nature, I would ask you, Sir, to interest your explorers in procuring for me vegetable seeds indigenous to the region between the Allegheny Mountains and the Pacific Ocean. I would be infinitely grateful for this great kindness.
              
              A recently published translation of a German work is of great interest to owners of large tracts of land. It is the Principes raisonnés d’agriculture of A. Thaer by E.V.B. Crud. This work is remarkable in that all of its propositions are submitted to analysis and the most accurate
			 calculations. It varies greatly from works preceding it that, for the most part,
			 contain only vague and superficial axioms. This book deserves to be known in America. I mention it to you for that reason.
              As always, I renew with great eagerness
              Sir and venerable colleague, the expression of my profound respectThoüin
            
            
              We would love to see some of your observations in our annals, Sir?
            
          
        